Citation Nr: 1616886	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  13-06 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss, to include on an extraschedular basis. 

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus, to include on an extraschedular basis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for bilateral hearing loss and tinnitus and assigned separate 10 percent ratings, both effective May 25, 2010.  

The Veteran testified before the undersigned Veterans Law Judge in May 2015 and a transcript of this hearing is associated with the claims file.  A July 2015 Board decision denied the issues of entitlement to a higher rating for bilateral hearing loss and tinnitus and determined that referral for extraschedular consideration was not warranted.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a February 2016 Joint Motion for Remand (JMR), the Court vacated the Board's decision and remanded the matter for compliance with the terms of the JMR.  

In the same July 2015 decision, the Board remanded the issues of entitlement to a total disability rating based on individual unemployability (TDIU), as well as entitlement to an effective date earlier than May 25, 2010 for the grant of service connection for bilateral hearing loss.  The February 2016 JMR did not disturb the issues of entitlement to TDIU and entitlement to an earlier effective date for bilateral hearing loss.  These issues remain in remand status.  The Agency of Original Jurisdiction should continue to develop the claims and complete the July 2015 remand instructions.  The claims should be certified to the Board if and when appropriate.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the July 2015 Board decision denied entitlement to higher ratings for bilateral hearing loss and tinnitus.  In the decision, the Board determined that referral for extraschedular consideration for bilateral hearing loss and tinnitus was not warranted.  The February 2016 JMR vacated and remanded the Board's July 2015 denial of these issues on the basis that the Board's decision  did not provide an adequate statement of reasons and bases with respect to the issue of whether referral for extraschedular consideration was warranted.  

The JMR highlighted that during an August 2010 VA examination, the Veteran reported that he has constant ringing in his left ear and no hearing in his left ear.  He further stated that he has difficulty hearing conversations when people stand on his left side.  The examiner noted that the effect of the condition on the Veteran's usual occupation and daily activity is that he has difficulty understanding conversations.  During a January 2013 VA examination, the examiner noted that the Veteran's hearing loss impacts his ordinary conditions of life, including his ability to work.  The Veteran reported that the overall functional impairment from hearing loss includes difficulty hearing and understanding speech, especially with background noise.  He reported that he had surgery on his left ear and that he has no hearing in that ear.  He also reported that his hearing aids do not provide him benefit.  During the May 2015 Board hearing, the Veteran testified that he lost jobs as a result of his hearing condition and that he does not hear well in a crowded room.      

The Board finds that referral to the Under Secretary for Benefits or the Director of the Compensation Service is warranted to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  


Accordingly, the case is REMANDED for the following action:

1.  Refer the issues of entitlement to a rating in excess of 10 percent for bilateral hearing loss and a rating in excess of 10 percent for tinnitus should to the Under Secretary for Benefits or the Director of Compensation Service for extraschedular consideration consistent with 38 C.F.R. § 3.321(b).  The reviewing official is specifically requested to consider the symptomatology outlined in the August 2010 and January 2013 VA examination reports and May 2015 Board hearing transcript, as outlined in the February 2016 JMR.

2.  After undertaking any additional development deemed appropriate, readjudicate the claims of entitlement to initial increased ratings for bilateral hearing loss and tinnitus, to include on an extraschedular basis.  If either benefit sought on appeal is denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




